United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
D.D., Appellant
and
DEPARTMENT OF AGRICULTURE,
FOOD SAFETY INSPECTION SERVICE,
Moorefield, WV, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 11-1642
Issued: April 2, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
ALEC J. KOROMILAS, Judge
COLLEEN DUFFY KIKO, Judge

JURISDICTION
On July 6, 2011 appellant, through her attorney, filed a timely appeal of the June 7, 2011
merit decision of the Office of Workers’ Compensation Programs (OWCP) denying her
occupational disease claim. Pursuant to the Federal Employees’ Compensation Act1 (FECA) and
20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant sustained an injury causally related to her accepted
chemical exposure in her federal employment.
On appeal, appellant’s attorney contends that OWCP’s June 7, 2011 decision is contrary
to fact and law.

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. Most recently, the Board issued an order
dated July 18, 2008 which denied appellant’s petition for reconsideration of its January 15, 2008
decision.2 In the January 15, 2008 decision,3 the Board set aside OWCP’s November 7, 2006
decision which denied appellant’s occupational disease claim. The Board found that
Dr. Alan M. Ducatman, Board-certified in occupational and internal medicine and an impartial
medical specialist, failed to provide a rationalized opinion sufficient to resolve a conflict in
medical opinion as to whether appellant’s claimed conditions were causally related to her
established work duties.4 The Board remanded the case to OWCP to refer appellant to a second
impartial medical specialist to resolve the conflict in medical opinion regarding causal
relationship. The facts as set forth in the Board’s previous decisions and orders are hereby
incorporated by reference.5
On February 11, 1999 appellant, then a 43-year-old poultry inspector, filed an
occupational disease claim alleging that her sinusitis, fibromyalgia, arthritic conditions and
migraine headaches were caused by her chemical exposure at work. She stopped work on
February 4, 1999 and has not returned.
Following the Board’s July 18, 2008 order, OWCP by letters dated March 24 and April 9,
2009 referred appellant, together with a statement of accepted facts and the case record, to
Dr. Carol A. Currier, Board-certified in occupational medicine, for an impartial medical
examination.
In a September 24, 2009 medical report, Dr. Currier obtained a history that appellant was
totally disabled for work due to her exposure to toxins at the employing establishment. She also
obtained a history of her medical background which included problems caused by cold
temperatures, asthma, sinus allergies, multiple chemical sensitivities, fibromyalgia, arthritis,
chronic fatigue, difficulty sleeping, heart problems and tumors (benign fibrocystic) of the breast.
Appellant required in-home oxygen and home health care assistance for basic self-care.
Dr. Currier listed normal findings on physical and neurological examination of the head, ears,
nose, throat, chest, abdomen, extremities and skin. She advised that numerous attempts to
perform pulmonary function testing were unsuccessful due to appellant’s poor performance. An
allergy workup revealed no evidence of allergies or asthma as of August 2009.

2

Docket No. 07-324, petition for recon. denied (issued July 18, 2008).

3

Docket No. 07-324 (issued January 15, 2008).

4

Dr. Ducatman was selected as an impartial medical specialist because OWCP found a conflict in the medical
opinion evidence between Dr. Grace E.B. Ziem, an attending occupational medicine specialist, and Dr. Prasad
Nataraj, an OWCP referral physician, as to whether appellant sustained an injury while in the performance of duty.
5

Supra notes 2 and 3; see also Docket No. 04-432 (issued August 30, 2004), petition for recon denied (issued
February 1, 2005); Docket No. 06-1617, order dismissing appeal (issued August 28, 2006); Docket No. 07-324
(issued January 15, 2008), petition for recon. denied (issued July 18, 2008).

2

Dr. Currier advised that there was no adequate evidence of any ongoing work-related
diagnosis. Her finding did not render any of the diagnoses made by Dr. Ziem questionable
except the asthma diagnosis. Dr. Currier stated that there was no accepted cause of multiple
chemical sensitivity or fibromyalgia according to the National Institutes of Health (NIH) sites.
She did not find adequate evidence to medically connect appellant’s diagnoses to the exposure
data in the SOAF. There was no clinical evidence of asthma or allergies. Appellant had many
problems that preexisted her exposure date in the SOAF which included a motor vehicle
accident, head trauma, depression from 1997, fibromyalgia, osteoarthritis from 1997, chest pain,
shortness of breath, fibrocystic breast changes in 1996 and obesity which may have been related
to her breathing problems and sleep apnea. Dr. Currier stated that a February 5, 1999 clinical
note from Dr. Jerry M. Hahn, a Board-certified family practitioner, indicated that appellant
requested a note stating that she required a different job due to her arthritis and disability which
were caused by her inability to work in a cold environment. She noted that Dr. Hahn did not
mention respiratory problems. Dr. Hahn’s note attributed appellant’s difficulty in the workplace
to her musculoskeletal pain which was treated with medication. He did not agree that she was
disabled at that time. Dr. Currier opined that appellant did not continue to suffer from residuals
of her injury. She advised that appellant’s multiple complaints were not work related based on
the clinical evidence. Dr. Currier stated that an evaluation performed by Dr. Nataraj was
supported by the evidence of record, especially that of Dr. Larry C. Borish, a Board-certified
allergist, immunologist and internist.6
In a November 5, 2009 decision, OWCP denied appellant’s occupational disease claim.
It found that Dr. Currier’s September 24, 2009 report was entitled to special weight accorded an
impartial medical specialist in establishing that she did not sustain an injury causally related to
the established employment-related chemical exposure.
By letter dated November 16, 2009, appellant, through her attorney, requested a
telephone hearing before an OWCP hearing representative.
In a January 13, 2010 report, Dr. Ziem noted her June 24, 2005 report in which she
described appellant’s exposure to chlorine dioxide at the Wampler Plant7 which resulted in
severe reactive airway disease and toxic encephalopathy. She noted that 13 other employees
who worked in or near the evisceration part of the plant were also her patients. Dr. Ziem stated
that, while the evisceration department comprised only 10 percent of the total work force, 100
percent of the employees who became ill and were evaluated by her, worked in or near the
evisceration department and had chlorine dioxide exposure. She advised that appellant had
occupational respiratory disease which caused sufficient oxygen deprivation based on the results
6

In a July 28, 1999 report, Dr. Nataraj advised that appellant had allergic rhinitis by history and an old skin test.
He found no direct evidence to correlate her chronic problems with her past work exposure. In an August 4, 2009
report, Dr. Borish advised that his assessment was not consistent with a diagnosis of asthma. He stated that there
may be a component of pulmonary hypertension related to her sleep apnea. Dr. Borish further stated that it was
possible with uncontrolled sleep apnea and pulmonary hypertension, appellant could be complicated with a
component of central apnea.
7

Prior to appellant’s employment at the employing establishment, she worked for a private employer, Wampler
Longacre in Moorefield, West Virginia. Subsequently, she was employed as a poultry inspector for the employing
establishment, but physically worked at the Wampler Plant.

3

of an oxygen oximetry that was performed on October 21, 2009. Dr. Ziem stated that chlorine,
chlorine dioxide and other chlorine chemicals caused both reactive airway disease and toxic
encephalopathy based on accompanying scientific literature.
Dr. Ziem questioned Dr. Currier’s September 24, 2009 findings as she failed to take an
occupational history which included a description of appellant’s chemical exposure and
symptoms. She failed to note that appellant was sprayed with chlorine dioxide many times on
daily basis for years and her legs were constantly wet from the chemical. Dr. Currier considered
the wrong diagnoses of chronic fatigue syndrome and fibromyalgia rather than the disabling
diagnoses of reactive airway disease and toxic encephalopathy due to her lack of training and
expertise in toxicology and toxic-related diseases. She provided incorrect medical facts as she
failed to consider appellant’s years of chemical exposure at the Wampler Plant and symptoms
prior to her claimed injury. Dr. Currier demonstrated bias by trying to convince her to forego
worker’s compensation and being instructed by OWCP to go along with Dr. Ducatman’s
findings. She destroyed evidence by throwing away the results of a pulmonary function study
because they were not meaningful. Dr. Ziem stated that an investigation of such action was
warranted to determine whether appellant had an adverse reaction to a drug administered to her
during lung function testing. Dr. Currier incorrectly diagnosed tuberculosis as accompanying
test results from a county health department were normal. She also erroneously determined that
appellant had Sjogren’s syndrome. An ophthalmologist found that appellant did not have dry
eyes. Dr. Currier gave appellant hand cream without determining whether it contained
petroleum products which frequently exacerbated a chemical condition. Apparently she did not
review multiple lung tests performed by Dr. Benjamin F. Lewis, a Board-certified internist,
which showed that appellant had both obstructive and restrictive lung disease and greatly
reduced lung volumes. Dr. Currier overlooked Dr. Hahn’s February 5, 1999 report which
described appellant’s respiratory symptoms and prescribed an inhaler. Dr. Ziem contended that
unlike herself, she was not professionally qualified to determine the causal relationship between
appellant’s respiratory conditions and employment as she lacked training in toxicology,
epidemiology and occupational medicine.
Dr. Ziem advised that appellant met the criteria for occupational asthma and toxic
encephalopathy of occupational origin. She did not have significant frequent respiratory or
neurologic symptoms prior to her exposure to the potent irritant and neurotoxic agent, chlorine
dioxide. Appellant developed symptoms of respiratory irritation, inflammation and neurologic
symptoms when she worked near chlorine dioxide. Her symptoms were typically worse at work
and improved when she was away from work. Dr. Ziem stated that the types of effects to both
lungs and brain/nervous system were typical of those that had been documented in peer-reviewed
medical literature as being caused by chlorine dioxide and other chlorine-containing chemical
compounds. There was no other known explanation for these symptoms and symptom pattern or
for the occupational asthma or toxic encephalopathy. Dr. Ziem advised that the fact other
employees were also affected in a similar manner as appellant was strong scientific evidence of a
causal relationship between chlorine dioxide, occupational asthma and toxic encephalopathy.
She stated that, based on her extensive study and teaching of epidemiology, the group of 13
affected individuals who worked near chlorine dioxide, was statistically significant.
In a May 13, 2010 decision, an OWCP hearing representative set aside the November 5,
2009 decision and remanded the case to OWCP to obtain a supplemental report from Dr. Currier

4

clarifying her September 24, 2009 opinion that appellant’s medical problems preexisted her
work-related chemical exposure. It also requested that she address the points raised in
Dr. Ziem’s January 13, 2010 report.
On June 7, 2010 OWCP asked Dr. Currier for clarification of her opinion and to address
the issues raised by Dr. Ziem.
On September 13, 2010 Dr. Currier stated that appellant had preexisting conditions that
were conspicuously omitted by Dr. Ziem. Appellant had a long history of kidney problems that
apparently started when she was 9 or 10 years old due to a serious kidney infection. She had an
enchondroma in the left distal femur. Dr. Currier stated that this condition developed during
childhood, subsided during adolescence and may have subsequently resurfaced during adulthood.
Enchondroma rarely became chondrosarcoma and was not specifically caused by any type of
toxic exposure. Appellant’s fibrocystic cysts in her breast existed when she first returned to
work at the Wampler Plant in April 1994 as reported on May 18, 1996 by Dr. Myung-Sup Kim, a
Board-certified radiologist, who referenced her October 1995 finding that appellant had a cyst.
Dr. Currier stated that Dr. Kim’s finding meant that the cyst existed at some level at the
beginning of appellant’s work exposure at Wampler in 1994. She attributed her apnea to a 30pound weight gain from 1999 to June 2008 which caused her diabetic neuropathy. Appellant had
suffered from bilateral knee and ankle pain with swelling of the ankles since 1993 as noted in an
August 27, 1998 report of Dr. Ali Oliashirazi, a Board-certified orthopedic surgeon. A May 8,
1997 report from Hardy County Medical Services indicated that she had depression for which
she was treated with Paxil. Dr. Currier noted that appellant was harassed at work regarding a
book that contained lies about her grandfather. She had a hysterectomy in 1986 and a knot
removed from her shoulder in 1987 as noted by John M. Smothers, Ph.D., in a November 23,
1999 report. Dr. Currier stated that appellant underwent a hysterectomy that was likely
performed due to abnormal tumor development such as fibroid tissue growth. Dr. Ziem ordered
various tests to determine her allergic reaction to foods and plant, but did not test for a hyperallergic reaction to any of her exposure to chlorine, ammonia or carbon dioxide. Dr. Currier
stated that this was of medical forensic significance because the original and supplemental SOAF
indicated that there was no empirical evidence to the contrary as appellant’s workplace was
within acceptable limits regarding levels of chlorine, ammonia and carbon dioxide as determined
by the U.S. Department of Health.
Regarding Dr. Ziem’s findings, Dr. Currier stated that she incorrectly diagnosed
peripheral neuropathy because although appellant had neuropathic pain in her extremities, no
allergy testing established hypersensitivity to her claimed exposure to chlorine gas and water,
ammonia and carbon dioxide. She also incorrectly diagnosed reactive airway disease.
Dr. Currier stated that commencing in 1997 appellant was evaluated by numerous providers who
found that she had clear lungs and made no observations of pulmonary distress. The pulmonary
function test results did not indicate a resistance to these tests. Dr. Ducatman noted that
appellant had a nonphysiologic breathing response compatible with conversion disorder.
Dr. Hahn noted that she was able to get onto the table without difficulty and that “TM’s,” lungs
and throat were clear. Dr. Currier stated that Dr. Ziem’s diagnosis of toxic encephalopathy was
wrong. This condition involved brain damage as a result of prolonged exposure to one or more
toxins. Appellant had not been exposed to unacceptable levels of any toxin for a prolonged
period based on the results of air quality studies performed at the employing establishment that

5

were within safe limits. Dr. Currier related that Dr. Ziem did not offer any argument that there
were any measured levels. Dr. Smothers determined that appellant intellectually functioned at a
37 percent cognitive level. Dr. Currier stated that appellant was not at a cognitive level of 85
percent then suffered a toxic exposure and dropped to 37 percent. She stated that Dr. Ziem’s
diagnosis of toxic exposure as the cause of appellant’s tumors and cysts was incorrect. Medical
records dated May 18, 1996 to February 5, 1999 indicated that appellant had a fibrocystic breast.
Dr. Smothers indicated that appellant underwent a hysterectomy in 1986 which was a procedural
response to cysts and/or tumors. Dr. Currier related that the physiological problem with cysts
and tumors started well before appellant’s exposure to the claimed chemical exposure. In an
October 28, 1998 report, Joseph O. Yeater, a physician’s assistant, advised that she had a chronic
kidney problem and blocked kidney due to infection that started when she was 9 or 10 years old
and resulted in hospitalization. Dr. Currier stated that the onset date of this chronic kidney
disease was on or about 1966. He stated that there was no specific medical evidence to link the
kidney disease to cysts or tumors.
Dr. Currier stated that she did not need to obtain an occupational history as it was set
forth in the SOAF. The information submitted by Dr. Ziem regarding appellant’s wet legs and
exposure to a cloud of chlorine was peculiar as it should have been reported 10 years ago when
she first treated appellant and not during the oral hearing. Coworker exposure and illness was
conspicuously absent from the SOAF and medical record. The medical record was generally
silent regarding this issue. Dr. Currier stated that the information provided by Dr. Ziem was
inconclusive, vague and unreliable. She considered the correct diagnoses and stated that
appellant did not have toxic encephalopathy. Dr. Currier did not make a mistake of medical fact
regarding her preexisting conditions. She noted that Dr. Ziem’s June 24, 2005 report indicated
that appellant’s symptoms did not start until after she went to work at the Wampler Plant on
February 3, 1991. The fact that appellant had daily chlorine exposure prior to that date proved
she was not adversely affected by her exposure to chlorinated water. There were no medical
records with regard to her ever weighing 135 pounds although the cysts, tumors and kidney
problems were well documented in her medical chart commencing in 1966. Dr. Ziem had a
forensic psychological evaluation performed that concluded that appellant’s intellect at 37
percent was consistent with the education level achieved and work status prior to working at the
employing establishment. Dr. Currier stated that the car accident had no bearing on the issue in
the instant claim. She denied trying to convince appellant to drop her workers’ compensation
claim and making a derogatory comment about Dr. Ducatman’s opinion. Dr. Currier also denied
that she or any member of her staff destroyed evidence. She did not provide appellant with
inappropriate treatment or incorrect diagnoses based on an accompanying affidavit of her
medical assistant, Deborah Morris, who performed a pulmonary function test.8 Dr. Currier
denied overlooking Dr. Hahn’s February 5, 1999 report.
She stated that Dr. Ziem
mischaracterized Mr. Yeater’s July 17, 2003 treatment note which found that appellant had
reactive airway disease and she had never been diagnosed with asthma until that time.
Dr. Currier noted Mr. Yeater’s finding that appellant never had breathing problems associated
with chemical exposure. Lastly, she contended that she was professionally qualified to evaluate

8

In the September 2, 2010 affidavit, Ms. Morris described appellant’s inability to perform during a pulmonary
function test which rendered the test invalid.

6

appellant. Dr. Currier concluded that appellant did not sustain any injury due to toxic exposure
at the employing establishment.
In a September 28, 2010 decision, OWCP denied appellant’s occupational disease claim.
It found that the weight of the evidence was represented by Dr. Currier’s September 13, 2010
report and established that appellant did not sustain an injury causally related to her employmentrelated chemical exposure.
By letter dated October 5, 2010, appellant, through her attorney, requested a telephone
hearing before an OWCP hearing representative.
In a June 7, 2011 decision, an OWCP hearing representative affirmed the September 28,
2010 decision. It found that Dr. Ziem’s medical opinion was not sufficiently rationalized to
outweigh the special weight accorded to Dr. Currier’s impartial medical opinion.
LEGAL PRECEDENT
An employee seeking benefits under FECA9 has the burden of establishing the essential
elements of her claim, including the fact that the individual is an employee of the United States
within the meaning of FECA; that the claim was filed within the applicable time limitation; that
an injury was sustained while in the performance of duty as alleged and that any disability and/or
specific condition for which compensation is claimed are causally related to the employment
injury.10 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.11
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The medical evidence required to establish a causal relationship is rationalized medical opinion
evidence. Rationalized medical opinion evidence is medical evidence which includes a
physician’s rationalized opinion on the issue of whether there is a causal relationship between the
claimant’s diagnosed condition and the implicated employment factors. The opinion of the
physician must be based on a complete factual and medical background of the claimant, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
9

5 U.S.C. §§ 8101-8193.

10

C.S., Docket No. 08-1585 (issued March 3, 2009); Elaine Pendleton, 40 ECAB 1143 (1989).

11

S.P., 59 ECAB 184 (2007); Victor J. Woodhams, 41 ECAB 345 (1989); Joe D. Cameron, 41 ECAB
153 (1989).

7

identified by the claimant.12 Neither the fact that appellant’s condition became apparent during a
period of employment nor her belief that the condition was caused by her employment is
sufficient to establish a causal relationship.13
Section 8123(a) of FECA provides that when there is a disagreement between the
physician making the examination for the United States and the physician of the employee, a
third physician shall be appointed to make an examination to resolve the conflict.14 In situations
where there exist opposing medical reports of virtually equal weight and rationale and the case is
properly referred to an impartial medical specialist for the purpose of resolving the conflict, the
opinion of such specialist, if sufficiently well rationalized and based on proper factual and
medical background, must be given special weight.15
ANALYSIS
The Board previously found that the report of Dr. Ducatman, Board-certified in
occupational and internal medicine and an impartial medical specialist, was not entitled to
special weight as it was not sufficiently rationalized to resolve the conflict in the medical opinion
evidence regarding the causal relationship between appellant’s claimed injuries and her
employment-related chemical exposure. On remand, OWCP referred appellant to Dr. Currier,
Board-certified in occupational medicine, for a second impartial medical examination.
The Board finds that the special weight of the medical evidence rests with the opinion of
Dr. Currier. In a September 24, 2009 report, Dr. Currier examined appellant, reviewed the
medical evidence of record and concluded that she did not sustain an injury causally related to
her workplace exposure. On physical and neurological examination, she reported normal
findings with regard to appellant’s head, ears, nose, throat, chest, abdomen, extremities and skin.
Dr. Currier was unable to perform pulmonary function testing due to her poor performance on
several attempts. She stated that an allergy workup revealed no evidence of allergies or asthma
as of August 2009. Dr. Currier opined that there was no adequate evidence of record to attribute
the conditions previously diagnosed by Dr. Ziem to appellant’s workplace exposure. She stated
that Dr. Ziem’s diagnosis of asthma was questionable, noting that there was no accepted cause of
multiple chemical sensitivity or fibromyalgia based on NIH sites and no clinical evidence of
asthma or allergies. Dr. Currier noted that appellant had several medical conditions that
preexisted her workplace exposure and that Dr. Hahn’s February 5, 1999 note, which addressed
her arthritis and disability for work, did not mention any respiratory problems.
Dr. Ziem, an attending physician, found in a January 13, 2010 report that appellant had
occupational asthma and toxic encephalopathy. She reported that an October 21, 2009 oxygen
oximetry test results revealed oxygen deprivation. Dr. Ziem advised that appellant did not have
any significant respiratory or neurologic symptoms prior to her work exposure to chlorine
12

Victor J. Woodhams, supra note 11 at 351-52.

13

Kathryn Haggerty, 45 ECAB 383, 389 (1994).

14

5 U.S.C. § 8123(a). See also Raymond A. Fondots, 53 ECAB 637 (2002).

15

Gloria J. Godfrey, 52 ECAB 486 (2001); B.P., Docket No. 08-1457 (issued February 2, 2009).

8

dioxide. She stated that her respiratory and neurologic symptoms occurred when she worked
near chlorine dioxide and improved when she was away from work. Dr. Ziem advised that there
was no known explanation for these symptoms other than exposure to this chemical and other
chlorine-containing chemical compounds based on medical literature. She opined that the fact
other employees at the employing establishment were affected in a similar manner as appellant
was strong scientific evidence of a causal relationship between chlorine dioxide, occupational
asthma and toxic encephalopathy. Dr. Ziem stated that, based on her extensive study and
teaching of epidemiology, the group of 13 affected employees who worked near chlorine dioxide
and were her patients was statistically significant. She questioned Dr. Currier’s findings as she
failed to take an occupational history that included appellant’s chemical exposure and symptoms
and to review pertinent medical records, lacked adequate training and expertise in toxicology,
epidemiology and occupational medicine to make correct diagnoses and destroyed pertinent
pulmonary function test results.
Dr. Currier was asked by OWCP to submit a supplemental report clarifying her opinion
regarding appellant’s preexisting conditions and addressing the issues raised in Dr. Ziem’s
January 13, 2010 report. In response, she submitted a September 13, 2010 report which provided
a detailed description of appellant’s preexisting conditions and explained why these conditions
were not related to her workplace chemical exposure. Dr. Currier stated that there was no
empirical evidence establishing that the level of chlorine, ammonia and carbon dioxide at the
employing establishment was not within acceptable Federal Government limits. She explained
why Dr. Ziem’s diagnoses of peripheral neuropathy, reactive airway disease, toxic
encephalopathy, and toxic exposure as the cause of appellant’s tumors and cysts were incorrect.
Dr. Currier stated that no allergy testing showed that appellant had hypersensitivity to the
workplace exposure of chlorine gas and water, ammonia and carbon dioxide. She further stated
that the medical record established that appellant’s lungs and throat were clear and, thus, she did
not have reactive airway disease. Dr. Currier related that appellant did not have toxic
encephalopathy because appellant was not exposed to unacceptable toxin levels for a prolonged
period of time based on the results of air quality studies performed at the employing
establishment and Dr. Smothers’ medical records indicated that she suffered from psychological
problems due to her cysts and tumors prior to her alleged work exposure. In response to
Dr. Ziem’s contentions, she stated that her failure to take an occupational history was
unnecessary as the SOAF discussed the occupational history. Dr. Currier stated that she
considered the correct diseases, noting that appellant did not have toxic encephalopathy. She
explained that she did not make mistakes in medical facts or make false statements, demonstrate
bias, destroy evidence and overlook pertinent medical evidence. Dr. Currier denied being
professionally unqualified or lacking experience to render a medical opinion in this case. She
concluded that appellant did not sustain an injury causally related to the established chemical
work exposure.
As noted, a reasoned opinion from a referee examiner is entitled to special weight.16 The
Board finds that Dr. Currier provided a well-rationalized opinion based on a complete
background, her extensive and thorough review of the accepted facts and the medical record and
her examination findings. Dr. Currier’s opinion that appellant did not sustain a medical
16

Id.

9

condition causally related to her accepted work-related chemical exposure is entitled to special
weight and represents the weight of the evidence.17
While Dr. Ziem opined that the diagnosed conditions were caused by appellant’s
employment-related chemical exposure, she failed to provide a sufficiently rationalized medical
opinion explaining why her diagnoses particularly, reactive airway disease and toxic
encephalopathy were caused by the accepted work exposure. She found that appellant’s
conditions were caused by the accepted work exposure because appellant did not have any
respiratory symptoms prior to working at the employing establishment. Dr. Ziem further
attributed her conditions to the accepted work exposure because other employees had the same
conditions. The Board has held that an opinion that a condition is causally related to an
employment injury because the employee was asymptomatic before the injury is insufficient,
without supporting rationale, to support a causal relationship.18 Further, the conditions of other
employees are not relevant to appellant’s claim. Her individual claim must stand on its own
merits based on the medical evidence submitted. Dr. Ziem was on one side of the conflict that
Dr. Currier resolved. The Board finds that the additional report from Dr. Ziem is insufficient to
overcome the weight accorded Dr. Currier as the impartial medical examiner or to create a new
conflict.19
On appeal, appellant’s attorney contended, without explanation, that OWCP’s decision
was contrary to fact and law. For reasons stated above, the Board finds that appellant did not
submit sufficient evidence establishing that she sustained an injury causally related to the
accepted work-related chemical exposure.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has failed to establish that she sustained an injury causally
related to her established employment-related chemical exposure.

17

Id.

18

Michael S. Mina, 57 ECAB 379 (2006); Jaja K. Asaramo, 55 ECAB 200 (2004).

19

Jaja K Asaramo, 55 ECAB 200, 205 (2004).

10

ORDER
IT IS HEREBY ORDERED THAT the June 7, 2011 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: April 2, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

11

